

Exhibit 10.2
Execution Version






CARRY INVESTMENT AGREEMENT
by and among
W-CATALINA (C) LLC
COLONY CAPITAL OPERATING COMPANY, LLC
COLONY CAPITAL, INC.
(FOR THE LIMITED PURPOSES SET FORTH HEREIN)
AND
W-CATALINA (C) LLC, AS THE INITIAL WAFRA REPRESENTATIVE




Dated as of July 17, 2020














122033011.17

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page


 
ARTICLE I 
 
 
 
 
 
DEFINITIONS
 
Section 1.1
Definitions
2


 
 
 
 
ARTICLE II 
 
 
 
 
 
PURCHASE AND SALE
 
Section 2.1
Purchase and Sale
10


Section 2.2
Closing
10


Section 2.3
Deliveries at Closing
10


Section 2.4
Tax Withholding
10


Section 2.5
Purchase Price Allocation
11


 
 
 
 
ARTICLE III
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES OF COLONY CAPITAL AND CCOC
 
Section 3.1
Organization
11


Section 3.2
Authority; Validity of Agreements; No Violations
11


Section 3.3
Title
11


Section 3.4
Purchased Right
12


Section 3.5
Brokers and Finders
12


Section 3.6
No Other Representations or Warranties; Non-Reliance
12


 
 
 
 
ARTICLE IV
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Section 4.1
Organization
13


Section 4.2
Authority; Validity of Agreements; No Violations
13


Section 4.3
Sufficient Funds
13


Section 4.4
Investment
13


Section 4.5
Legal Proceedings
14


Section 4.6
Compliance with Law; Government Regulation
14


Section 4.7
Brokers and Finders
14


Section 4.8
No Other Representations or Warranties; Non-Reliance
15


 
 
 
 
ARTICLE V 
 
 
 
 
 
COVENANTS
 
Section 5.1
Announcement
15


Section 5.2
Expenses
16


Section 5.3
Further Assurances
16





i

--------------------------------------------------------------------------------





Section 5.4
Tax Matters
16


Section 5.5
Identified Sponsor Commitments
16


 
 
 
 
ARTICLE VI 
 
 
 
 
 
SURVIVAL; POST-CLOSING OBLIGATIONS
 
 
 
 
Section 6.1
Expiration of Representations, Warranties and Covenants
17


Section 6.2
Result of Breach of Representation or Warranty; Indemnification
18


Section 6.3
Limitations
18


Section 6.4
Claims Notice
21


Section 6.5
Exclusive Remedy
23


Section 6.6
Tax Treatment
23


Section 6.7
Indemnity Payment
23


Section 6.8
Buyer Insurance Policy
23


 
 
 
 
ARTICLE VII
 
 
 
 
 
MISCELLANEOUS
 
Section 7.1
Amendments; Extension; Waiver
24


Section 7.2
Entire Agreement
24


Section 7.3
Construction and Interpretation
24


Section 7.4
Severability
25


Section 7.5
Notices
25


Section 7.6
Binding Effect; No Assignment
26


Section 7.7
Counterparts
26


Section 7.8
Specific Performance
27


Section 7.9
No Third Party Beneficiaries
27


Section 7.10
Governing Law
27


Section 7.11
Consent to Jurisdiction; Waiver of Jury Trial
27


Section 7.12
No Recourse
28























ii

--------------------------------------------------------------------------------






CARRY INVESTMENT AGREEMENT
This CARRY INVESTMENT AGREEMENT, dated as of July 17, 2020, is by and among (i)
W-Catalina (C) LLC, a Bermuda limited liability company (the “Buyer”), (ii)
Colony Capital Operating Company, LLC, a Delaware limited liability company
(“CCOC”), (iii) solely for the purposes of Article III and Article VII hereof,
Colony Capital, Inc., a Maryland corporation (“Colony Capital”), and (iv) the
Buyer, in its capacity as the “Initial Wafra Representative” (each of the
Persons described in the foregoing clauses (i) – (iv), a “Party” and
collectively, the “Parties”).
W I T N E S S E T H:
WHEREAS, prior to the date hereof CCOC has formed or caused the formation of
Colony DCP (CI) Bermuda, LP, a Bermuda limited partnership (“NewCo (Carry)”), as
a wholly owned indirect Subsidiary of CCOC, Colony DCP (CI) GP, LLC, a Delaware
limited liability company and the general partner of NewCo (Carry) (the “Carry
GP”) and CFI RE Holdco, LLC, a Delaware limited liability company and direct
Subsidiary of CCOC and the sole limited partner of NewCo (Carry) (“CFI RE
Holdco”);
WHEREAS, following the formation of NewCo (Carry) but prior to the date hereof,
CCOC has contributed to NewCo (Carry) the entirety of its 50% interest in Colony
DCP Holdco, LLC, a Delaware limited liability company (“DCP Holdco”) (the
transactions described above, the “Restructuring”);
WHEREAS, following the Restructuring, NewCo (Carry) owns an interest in each
Digital Colony Company that is entitled to any Carried Interest;
WHEREAS, following the Restructuring, upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, CCOC shall cause NewCo
(Carry) and CFI RE Holdco, to sell, transfer and assign to the Buyer, and the
Buyer shall purchase from NewCo (Carry) and CFI RE Holdco, at the Closing, the
right to receive payment from NewCo (Carry) in an amount equal to the applicable
Specified Percentage of Carried Interest from Digital Colony Fund investments in
exchange for the consideration payable at the Closing and as otherwise set forth
herein;
WHEREAS, simultaneously with the execution and delivery of this Agreement,
W‑Catalina (S) LLC, a Delaware limited liability company, for the limited
purposes set forth therein, Colony Capital and CCOC are entering into that
certain Investment Agreement (as amended, restated, modified or supplemented
from time to time, the “DCMH Investment Agreement”);
WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, at the Closing, CCOC desires to cause NewCo (Carry) and CFI RE Holdco
to sell, transfer and assign to Buyer, and Buyer desires to purchase from NewCo
(Carry) and CFI RE Holdco, the right to receive the applicable Specified
Percentage of the Carried Interest that the Digital Colony Companies are
entitled to receive from the Digital Colony Funds, which shall be effected by
execution and delivery of the Carried Interest Participation Agreement (as
defined below) by the parties thereto in accordance with the terms of this
Agreement; and





--------------------------------------------------------------------------------





WHEREAS, concurrently with the execution and delivery of this Agreement, the
Buyer, NewCo (Carry), the Carry GP and CCOC are entering into that certain
Carried Interest Participation Agreement, dated as of the date hereof (the
“Carried Interest Participation Agreement”).
NOW THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein and in the Ancillary Agreements, and
of other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be bound hereby, the Parties hereto
hereby agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1    Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:
“A&R DCMH Agreement” means that certain First Amended and Restated Limited
Liability Company Agreement of DCMH, dated as of the date hereof.
“A&R Employment Agreement” means that certain Amended and Restated Employment
Agreement, dated as of the date hereof, entered into by Ben Jenkins.
“A&R Restrictive Covenant Agreements” means those certain Amended and Restated
Restrictive Covenant Agreements, dated as of the date hereof, entered into by
the Managing Directors.
“Acknowledgement Letter” means those certain Acknowledgment Letters, dated as of
the date hereof, entered into by the Managing Directors.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is Controlled by or is
under common Control with such other Person; provided, that an “Affiliate” of a
natural person also includes such person’s Related Persons; provided, further,
that with respect to WINC, “Affiliates” shall only mean such Person’s Controlled
Affiliates. For the avoidance of doubt, neither Buyer or any of its Affiliates,
nor any Portfolio Company, shall be deemed an Affiliate of any of the Digital
Colony Companies, the Digital Colony Funds, the Colony Capital Group, any of the
Managing Directors, Successors or any of their respective Affiliates, and none
of the Digital Colony Companies, the Colony Capital Group, the Managing
Directors, Successors or any of their respective Affiliates shall be deemed an
Affiliate of Buyer or any of its Affiliates.
“Agreement” means this Agreement, including the Schedules and any Annexes and
Exhibits hereto, as such may be amended or restated from time to time.
“Ancillary Agreements” means any agreement, instrument or Contract entered into
(whether on or following the date hereof) in connection with this Agreement,
including the DCMH Investor Rights Agreement, the DCMH Investment Agreement, the
Carried Interest Participation Agreement,


2

--------------------------------------------------------------------------------





the A&R DCMH Agreement, the Warrants, the A&R Employment Agreement, the A&R
Restrictive Covenant Agreements, the Acknowledgement Letters, the Fund I
Specified Investment Purchase Agreement, the Purchaser Side Letter and the
Specified / Warehouse Investment Side Letter.
“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder, the U.K. Bribery Act, or any
other applicable Laws relating to corruption or bribery.
“Bankruptcy and Equity Exception” has the meaning set forth in Section 3.2.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.
“Buyer” has the meaning set forth in the Preamble and includes any permitted
successor or assign thereof.
“Buyer Fundamental Representations” has the meaning set forth in Section 6.1.
“Buyer Indemnitees” means the Buyer, WINC and each of their respective
Affiliates (including, for the avoidance of doubt, W-Catalina (S) LLC, a
Delaware limited liability company) (without giving effect to the second proviso
of the definition of Affiliates for purposes of this definition), together with
each of their respective directors, officers, employees, stockholders, members,
partners, agents, representatives, successors and permitted assigns (each in
their capacity as such).
“Buyer Insurance Policy” means, collectively, (i) the Buyer-Side Representations
and Warranties Insurance Policy Number 100039225 issued by QBE Specialty
Insurance Co. to the Buyer, (ii) the Excess Buyer-Side Representations and
Warranties Insurance Policy Number RWBX000307 issued by Everest Indemnity
Insurance Company to the Buyer and (iii) the Excess Buyer-Side Representations
and Warranties Insurance Policy Number ET111-001-930 issued by Euclid
Transactional, LLC to the Buyer.
“Carried Interest” has the meaning set forth in the Carried Interest
Participation Agreement.
“Carried Interest Participation Agreement” has the meaning set forth in the
Recitals.
“Carry GP” has the meaning set forth in the Recitals.
“CCOC” has the meaning set forth in the Preamble.
“CFI RE Holdco” has the meaning set forth in the Recitals.
“Client” has the meaning set forth in the DCMH Investment Agreement.
“Closing” has the meaning set forth in Section 2.2.
“Closing Date” has the meaning set forth in Section 2.2.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.


3

--------------------------------------------------------------------------------





“Colony Capital” has the meaning set forth in the Preamble.
“Colony Capital Group” means Colony Capital and its Subsidiaries and other
Controlled Affiliates other than the Digital Colony Companies, the Digital
Colony Funds and any Portfolio Companies.
“Confidentiality Agreement” means that certain Confidentiality Agreement,
effective as of April 9, 2020, by and between Colony Capital Acquisitions, LLC,
a Delaware limited liability company and Wafra Inc., a Delaware corporation.
“Contemplated Transactions” means the transactions contemplated by this
Agreement and the Ancillary Agreements.
“Contract” means any agreement, contract, arrangement, understanding, obligation
or commitment to which a Person is bound or to which its assets or properties
are subject, whether oral or written, and any amendments and supplements
thereto.
“Control” or “Controlled” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, as
trustee or executor, or otherwise. For purposes of this definition, a general
partner or managing member of a Person shall be deemed to Control such Person.
“DCMH” means Digital Colony Management Holdings, LLC, a Delaware limited
liability company.
“DCMH Investment Agreement” has the meaning set forth in Recitals.
“DCMH Investor Rights Agreement” means that certain Investor Rights Agreement of
DCMH, dated as of the date hereof, by and among W-Catalina (S) LLC, a Delaware
limited liability company, DCMH, Colony Capital, Colony Capital Digital Holdco,
LLC, a Delaware limited liability company, and Colony Capital Investment Holdco,
LLC, a Delaware limited liability company.
“DCP Holdco” has the meaning set forth in the Recitals.
“Deductible” means $1,500,000.
“Digital Colony Business” means (i) the sponsorship of and investment in Digital
Colony Funds as well as the provision of investment management, investment
advisory or other services to Digital Colony Funds, (ii) Specified Investments
and Warehouse Investments, (iii) any other business operated under the “Digital
Colony” or “Digital Bridge” names (or any successor name thereto) or any other
business operated by the Digital Colony Companies, or (iv) any other investment
management business of Colony Capital for which Digital Colony Personnel
described in clause (x) of the definition of Digital Colony Personnel or the
resources or assets of the Digital Colony Companies are utilized in a material
manner.


4

--------------------------------------------------------------------------------





“Digital Colony Companies” or “Digital Colony Company” has the meaning set forth
in the DCMH Investor Rights Agreement.
“Digital Colony Fund” has the meaning set forth in the DCMH Investment
Agreement.
“Digital Colony Material Adverse Effect” means any change, event, occurrence,
effect or condition that, individually or in the aggregate, has had or would
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), properties, assets, Liabilities, business, management
or results of operations of the Digital Colony Business, taken as a whole;
provided, however, that none of the following, either alone or in combination,
shall be taken into account in determining whether a Digital Colony Material
Adverse Effect has occurred or would reasonably be likely to occur: (i) any
change in the United States or foreign economies, financial, credit or
securities markets or political or regulatory conditions; (ii) any change in the
investment management industry; (iii) any change after the date of this
Agreement in Laws applicable to any of the Digital Colony Companies or their
Clients or in GAAP; (iv) conditions arising after the date hereof as a result of
hostilities, acts of war, sabotage, terrorism or military actions, or any
escalation or worsening of any of the foregoing, or as a result of any pandemic,
epidemic or plague or other public health event; (v) the investment performance
of the Digital Colony Companies or their Clients or any failure of the Digital
Colony Companies or their Clients to meet projections or forecasts, in each case
in and of themselves (it being understood that the underlying cause of such
investment performance or any such failure shall not (subject to the other
provisions of this definition) be excluded); or (vi) any public announcement of
the transactions contemplated by this Agreement; provided that, in the case of
the matters described in clauses (i) through (iv) above, any such change,
condition, event, circumstance or development (as the case may be) shall be
taken into account in determining whether a “Digital Colony Material Adverse
Effect” has occurred or would reasonably be likely to occur to the extent they
have a disproportionate effect on the Digital Colony Business or the Digital
Colony Companies compared to other businesses of similar size operating in the
investment management industry.
“Digital Colony Personnel” means (x) all employees (including for this purpose,
any Person that is not an employee but serves in a substantially equivalent
capacity to an employee) of the Digital Colony Companies (but excluding all
Persons described in the following clause (y) other than any such Person who
devotes all or substantially all of his or her time or attention to the Digital
Colony Business), and (y) any Managing Director or Successor and all employees
of the Colony Capital Group (excluding employees described in clause (x), above)
that devote material time and attention or otherwise are material to the Digital
Colony Business.
“Digital Colony Representative” means CCOC or such other Digital Colony Company
as may be designated from time to time by the Digital Colony Representative,
with prior written notice to the Wafra Representative.
“Digital Infrastructure” has the meaning set forth in the DCMH Investment
Agreement.


5

--------------------------------------------------------------------------------





“Encumbrance” means, whether arising under any Contract or otherwise, any
security interests, liens, pledges, mortgages, hypothecations, assessments,
restrictions on title, voting trust agreements, options, preemptive rights,
rights of first offer, proxies, title defects, rental, credit, factoring or
conditional sale or other agreements on deferred terms, charges or other
restrictions or limitations on transfer of title, or encumbrances of any nature
whatsoever, other than any restrictions on transfer generally arising under any
applicable federal or state securities Laws.
“Entity” means a Person that is not a natural person.
“Equity Rights” means, with respect to a Person, any outstanding equity
securities, options, warrants, calls, rights, conversion rights, preemptive
rights, rights of first refusal, redemption rights, repurchase rights,
“tag-along” or “drag-along” rights, stock appreciation, restricted stock,
phantom equity, profits interests or similar rights commitments, agreements,
arrangements or undertakings of such Person.
“Fund I” means Digital Colony Partners L.P. and any pooled investment vehicles,
co-investment vehicles, parallel vehicles or alternative investment vehicles
related thereto or any separately managed accounts, whether formed prior to, on
or after the Closing.
“Fund I Specified Investment Purchase Agreement” means that certain Agreement of
Purchase and Sale, dated as of the date hereof, by and between W‑Catalina (SP)
LLC and Colony DCP Investor, LLC.
“Fund II” means Digital Colony Partners II L.P. and any pooled investment
vehicles, co-investment vehicles, parallel vehicles or alternative investment
vehicles related thereto or any separately managed accounts, whether formed
prior to, at or after the Closing.
“Future Commitments” has the meaning set forth in Section 5.5.
“Governmental Authority” means any nation or government, any foreign or domestic
federal, state, county, municipal or other political instrumentality or
subdivision thereof and any foreign or domestic Entity or body exercising
executive, legislative, judicial, regulatory, administrative or taxing functions
of or pertaining to government, including any court or tribunal, any arbitrator
(public or private), and any Self-Regulatory Organization.
“Gross Carried Interest” has the meaning set forth in the Carried Interest
Participation Agreement.
“Identified Sponsor Commitments” has the meaning set forth in Section 5.5.
“Indemnifying Parties” has the meaning set forth in Section 6.4(a).
“Indemnitee” has the meaning set forth in Section 6.4(a).
“Initial Wafra Representative” has the meaning set forth in the Preamble.
“IRS” means the United States Internal Revenue Service.


6

--------------------------------------------------------------------------------





“Law” means all U.S. and non-U.S. laws, statutes, ordinances, Orders,
administrative interpretation or rules of common law, codes, regulations,
orders, decrees, rules, other civil and other codes and any other requirements
which from time to time have the similar effect of any Governmental Authority.
“Losses” means all liabilities, obligations, claims, Taxes, losses, penalties,
damages, costs, charges, interest, settlement payments, awards, judgments,
fines, assessments, deficiencies and expenses (including all reasonable
attorneys’ fees and out-of-pocket disbursements).
“Managing Directors” means Marc Ganzi and Ben Jenkins.
“NewCo (Carry)” has the meaning set forth in the Recitals.
“Order” means any judgment, outstanding order, injunction, stipulation, award or
decree of, with, or by any Governmental Authority or settlement agreement.
“Participation Rights Consideration Amount” has the meaning set forth in Section
2.1.
“Party” or “Parties” has the meaning set forth in the Preamble.
“Person” means any natural person or any firm, partnership, limited partnership,
limited liability partnership, association, corporation, limited liability
company, joint venture, trust, business trust, sole proprietorship, Governmental
Authority or other entity or any division thereof.
“Portfolio Companies” means portfolio companies or portfolio investments owned
by the Digital Colony Funds.
“Proceeding” has the meaning set forth in the DCMH Investment Agreement.
“Purchased Rights” means, the right to receive the applicable Specified
Percentage of Carried Interest.
“Purchaser Side Letter” has the meaning set forth in the Fund I Specified
Investment Purchase Agreement.
“Related Person” means, with respect to any Person (i) such Person’s spouse,
parents, grandparents, children, grandchildren and siblings, (ii) the current
spouses of such Person’s parents, grandparents, children, grandchildren and
siblings, (iii) estates, trusts, partnerships and other Entities of which the
foregoing Persons in clauses (i) or (ii) retain (x) the power to determine how
the interests held in such estate, trust, partnership or other Entity will be
voted and (y) the economic interests therein, and (iv) any corporation, trust,
limited liability company, partnership or other Entity directly or indirectly
controlled by, and substantially all of whose equity interests are owned by,
such Person or their family members, and/or persons described in clauses (i) –
(iii).
“Restructuring” has the meaning set forth in the Recitals.
“Retention” means $1,901,812.50.
“Securities Act” means the Securities Act of 1933.


7

--------------------------------------------------------------------------------





“Self-Regulatory Organization” means the Financial Industry Regulatory
Authority, each national securities exchange in the United States, each non-U.S.
securities exchange, and each other commission, board, agency or body, whether
United States or foreign, that is charged with the supervision or regulation of
brokers, dealers, commodity pool operators, commodity trading advisors, futures
commission merchants, securities underwriting or trading, stock exchanges,
commodities exchanges, insurance companies or agents, investment companies or
investment advisers, or to the jurisdiction of which any Digital Colony Company
or any Digital Colony Fund is subject.
“Seller Disclosure Schedule” means the disclosure schedule dated as of the date
of this Agreement delivered by CCOC to Buyer in connection with the execution
and delivery of this Agreement.
“Specified Exclusion” has the meaning set forth in the DCMH Investment
Agreement.
“Specified Percentage” for the purposes of this Agreement means 31.5%; provided,
that in the event that (i) with respect to Fund I, in excess of 85% or (ii) with
respect to any other Digital Colony Fund, in excess of 60% of Gross Carried
Interest is allocated to current or former Digital Colony Personnel or current
or former personnel of the Colony Capital Group, the Specified Percentage with
respect to Carried Interest from such Digital Colony Fund shall be adjusted so
that Buyer receives an amount of Carried Interest equal to the amount Buyer
would have received should such thresholds have not been exceeded. For the
avoidance of doubt, as of the date hereof, the Specified Percentage applicable
to the Gross Carried Interest from Fund I equals 4.725% and from Fund II shall
be calculated in accordance with this Agreement but is at least 12.6%.
“Specified / Warehouse Investment Side Letter” means that certain side letter,
dated as of the date hereof, by and among Colony Capital, NewCo (Carry), DCMH,
W-Catalina (C) LLC and Buyer.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, joint venture, or other legal Entity of which
such Person (either alone or through or together with any other Subsidiary)
owns, directly or indirectly, more than 50% of the stock or other equity
interests, but does not include the Portfolio Companies.
“Successor” has the meaning set forth in the DCMH Investment Agreement.
“Tax” means any federal, state, local, foreign and other taxes, levies, imposts,
duties and similar fees and charges in the nature of a tax imposed by any Taxing
Authority or similar authority (including any interest, penalties, or additions
attributable thereto, imposed in connection therewith, or imposed with respect
thereto), including, without limitation, taxes imposed on, or measured by, net
or gross income, alternative minimum, accumulated earnings, personal holding
company, franchise, doing business, capital stock, net worth, capital, profits,
windfall profits, gross receipts, business, securities transaction, value added,
sales, use, excise, custom, transfer, registration, stamp, premium, real
property, personal property, escheat, abandoned or unclaimed property, ad
valorem, intangibles, rent, occupancy, license, occupational, employment,
unemployment, social security, disability, workers’ compensation, payroll,
withholding, estimated and recording, whether computed on a separate,
consolidated, unitary, combined or other basis.


8

--------------------------------------------------------------------------------





“Tax Return” means any return, report, declaration, form, claim for refund or
information return or statement, including any schedule or related or supporting
information, filed or required to be filed with any Taxing Authority in
connection with the determination, assessment or collection of any Tax or the
administration of any Laws, regulations or administrative requirements relating
to any Tax, including any attachment, amendment, or supplement thereto.
“Taxing Authority” means the IRS or any other Governmental Authority responsible
for the assessment, determination, imposition or collection of any Tax or any
other authority exercising Tax regulatory authority.
“Third Party Claim” has the meaning set forth in Section 6.4(b).
“Total Cap” has the meaning set forth in the DCMH Investment Agreement.
“Transaction Expenses” has the meaning set forth in Section 5.2.
“Transfer Taxes” means all transfer, documentary, intangible, sales, use, stamp,
registration and other similar Taxes and fees (including any penalties and
interest) incurred in connection with, or resulting from, the Contemplated
Transactions (including this Agreement and the Ancillary Agreements).
“Treasury Regulations” means the final and temporary U.S. federal income tax
regulations promulgated under the Code, as the same may be amended hereafter
from time to time.
“Valuation Firm” has the meaning set forth in Section 6.4(a).
“W-Catalina (S) Non-Fundamental Representations” means the representations
contained in Sections 6.2(b), 6.3, 6.4, 6.5 and 6.6 of the DCMH Investment
Agreement.
“Wafra Entity” has the meaning set forth in the DCMH Investor Rights Agreement.
“Wafra Investment Amount” has the meaning set forth in the DCMH Investment
Agreement.
“Wafra Representative” means the Initial Wafra Representative or such other
Wafra Entity as may be designated from time to time by the Wafra Representative,
with prior written notice to the Digital Colony Representative.
“Warrants” means those certain Warrants to purchase shares of the Class A Common
Stock, par value $0.01 per share, of Colony Capital, issued to Wafra Strategic
Holdings LP on the date hereof.
“WINC” means Wafra Inc., a Delaware corporation.


9

--------------------------------------------------------------------------------






ARTICLE II
PURCHASE AND SALE

Section 2.1    Purchase and Sale. Subject to the terms set forth herein, (i)
CCOC shall cause NewCo (Carry) and CFI RE Holdco to sell, transfer and assign to
the Buyer, and the Buyer shall purchase from NewCo (Carry) and CFI RE Holdco, at
the Closing, the right to receive payment from NewCo (Carry) in an amount equal
to the applicable Specified Percentage of Carried Interest from Digital Colony
Funds, free and clear of all Encumbrances (other than Encumbrances contemplated
by this Agreement or the Ancillary Agreements or created by Buyer), and together
with all benefits, rights and obligations attached thereto, in exchange for the
aggregate purchase price set forth opposite the Buyer’s name on Schedule 2.1
under the header “Participation Rights Consideration Amount” (such amount the
“Participation Rights Consideration Amount”), which shall be effected by the
execution and delivery of the Carried Interest Participation Agreement in
accordance with the terms of this Agreement.

Section 2.2    Closing. Subject to the terms of this Agreement, the closing of
the sale and acquisition of the right to the applicable Specified Percentage of
the Carried Interest pursuant to Section 2.1 (the “Closing”) is taking place
simultaneously with the execution and delivery of this Agreement by the Parties
at the offices of Fried, Frank, Harris, Shriver & Jacobson LLP, One New York
Plaza, New York, New York 10004 (the date the Closing takes place, the “Closing
Date”).

Section 2.3    Deliveries at Closing. At the Closing, the Parties shall, or, as
applicable, shall cause their respective Controlled Affiliates to, take the
following actions:
(a)    the Buyer shall pay or cause to be paid the Participation Rights
Consideration Amount to NewCo (Carry) by wire transfer of immediately available
funds to the account or accounts designated by CCOC as set forth on Schedule 2.3
of the Seller Disclosure Schedule;
(b)    the Buyer, NewCo (Carry), the GP, CCOC and Colony Capital shall enter
into, and deliver to each other executed counterparts of, the Carried Interest
Participation Agreement;
(c)    CCOC, Colony Capital Digital Holdco, LLC, Colony Capital Investment
Holdco, LLC and CFI RE Holdco shall each deliver to the Wafra Representative a
properly completed and duly executed IRS Form W-9; and
(d)    each Party shall deliver, or shall cause to be delivered, to each other
Party, as applicable, all other previously undelivered documents reasonably
requested to be delivered by such Party to another Party pursuant to this
Agreement or the Ancillary Agreements.

Section 2.4    Tax Withholding. Buyer shall be entitled to withhold Taxes on
payments made by it pursuant to this Agreement in accordance with applicable Law
and any such withheld Taxes shall be deemed paid for all purposes of this
Agreement. If Buyer determines that it is required by applicable Law to withhold
any amount from any payment to be made pursuant to


10

--------------------------------------------------------------------------------





this Agreement, Buyer shall use commercially reasonable efforts to provide at
least five (5) Business Days’ notice to CCOC of Buyer’s intent to withhold such
amount and the basis for such withholding, and the Parties shall use
commercially reasonable efforts to cooperate (at the applicable payee’s expense)
in order to eliminate or to reduce any such withholding, including providing a
reasonable opportunity to provide forms or other evidence that would mitigate,
reduce or eliminate such withholding.

Section 2.5    Purchase Price Allocation. Schedule 2.5 sets forth the allocation
of the Participation Rights Consideration Amount for Tax purposes.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF COLONY CAPITAL AND CCOC
Except as set forth in the Seller Disclosure Schedule (it being agreed that any
matter disclosed in the Seller Disclosure Schedule with respect to Article III
of this Agreement shall be deemed to have been disclosed for purposes of each
other Section or subsection of Article III of this Agreement to the extent the
applicability of such matter so referenced is reasonably apparent on the face of
such included matter, but only to the extent of such disclosure), each of Colony
Capital (other than with respect to the representations and warranties set forth
in Section 3.3) and CCOC hereby represents and warrants to Buyer, severally and
not jointly, as follows:

Section 3.1    Organization. Each of NewCo (Carry) and CFI RE Holdco has been
duly formed or organized and is validly existing and in good standing under the
laws of the jurisdiction in which it was formed or organized. NewCo (Carry) and
CFI RE Holdco each has the requisite power and authority to carry on its
respective business and to own all of its respective properties and assets as
currently conducted and owned, except where the failure to have such power and
authority would not result in a Digital Colony Material Adverse Effect. NewCo
(Carry) and CFI RE Holdco each is duly qualified to do business in each
jurisdiction in which the nature of its respective business or the character or
location of the properties and assets owned or operated by it makes such
qualification necessary, except where the failure to have such power and
authority would not result in a Digital Colony Material Adverse Effect.

Section 3.2    Authority; Validity of Agreements; No Violations. Each of Colony
Capital and CCOC has the requisite power and authority to execute and deliver
this Agreement and each Ancillary Agreement to which it is or is specified to be
a party, and to perform its respective obligations hereunder and thereunder.
This Agreement and each Ancillary Agreement that has been or will be executed by
Colony Capital, and CCOC (assuming due authorization, execution and delivery by
the other parties hereto) constitutes, or upon such execution will constitute, a
valid and legally binding obligation of Colony Capital or CCOC, as applicable,
enforceable against such Person in accordance with its terms, except as limited
by bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar Laws of general applicability relating to or affecting the enforcement
of creditors’ rights or by general principles of equity, whether such
enforceability is considered in a court of law, a court of equity or otherwise
(the “Bankruptcy and Equity Exception”).
Section 3.3    Title. Following the Restructuring, NewCo (Carry) will own an
interest in each Digital Colony Company that is entitled to Carried Interest.
NewCo (Carry) and


11

--------------------------------------------------------------------------------






CFI RE Holdco have the power and authority to cause the sale, transfer,
assignment and delivery of the right to receive its applicable Specified
Percentage of Carried Interest pursuant to the Carried Interest Participation
Agreement, and such delivery will convey to the Buyer at the Closing a valid and
enforceable contractual right to such Carried Interest, free and clear of all
Encumbrances (other than Encumbrances contemplated by this Agreement or the
Ancillary Agreements or created by Buyer). The entirety of the Digital Colony
Business that is entitled to receive Carried Interest is owned by NewCo (Carry)
and its Subsidiaries.  Except in respect of the applicable portions of Fee
Revenue and Balance Sheet Management Proceeds in which Buyer does not
participate with respect to (a) Excluded Assets or (b) any Joint Venture
Management Entity (as defined in the Carried Interest Participation Agreement),
NewCo (Carry) owns directly or indirectly 100% of the equity interests in each
Person that receives or is entitled to receive Carried Interest.

Section 3.4    Purchased Right. Schedule 3.4 sets forth a true and correct list
of all Persons entitled to share in any Carried Interest together with the
amount and/or percentage of the Carried Interest owned by each such Person with
respect to each Digital Colony Fund immediately after giving effect to the
Contemplated Transactions. As of the Closing, after giving effect to the
completion of the Contemplated Transactions, there are no other Persons entitled
to receive Carried Interest other than Buyer and the Persons set forth on
Schedule 3.4, nor is there any debt or other interest outstanding that is
convertible into or exchangeable or exercisable for any such right. All of the
Purchased Rights have not been, and will not be, granted in violation of any
applicable Equity Rights, and have been offered, sold and delivered by NewCo
(Carry) and CFI RE Holdco in compliance in all material respects with applicable
securities and other applicable Laws and Contracts.

Section 3.5    Brokers and Finders. No broker, finder or financial advisor is,
or will be, entitled to any broker’s commission, finder’s fee or similar payment
in connection with the Contemplated Transactions based upon arrangements made by
or on behalf of any member of the Colony Capital Group.

Section 3.6    No Other Representations or Warranties; Non-Reliance. Except for
the representations and warranties expressly contained in this Article III or
the Ancillary Agreements, neither Colony Capital, CCOC nor any other Person
makes any other express or implied representation or warranty on behalf of
itself, any Digital Colony Company or Digital Colony Fund or any member of the
Colony Capital Group. Colony Capital, CCOC and their controlled Affiliates have
not relied on any express or implied representations or warranties regarding
Buyer other than the representations and warranties of Buyer contained in
Article IV of this Agreement and any representations and warranties of Buyer in
the Ancillary Agreements. Each of Colony Capital and CCOC (for itself and on
behalf of their respective Affiliates) hereby: (i) specifically acknowledges and
agrees that, except for the representations and warranties contained in
Article IV of this Agreement and any representations and warranties of Buyer in
the Ancillary Agreements, none of the Buyer, Buyer’s Subsidiaries or any other
Person is making and has not made any representation or warranty, expressed or
implied, at law or in equity, in respect of Buyer, any of its Subsidiaries or
any of their respective businesses, assets, liabilities, operations, prospects
or condition (financial or otherwise), including with respect to merchantability
or fitness for any particular purpose of any assets, the nature or extent of any
liabilities, the prospects of the business, or the effectiveness or the success
of any operations, (ii) specifically and irrevocably disclaims that Colony
Capital or CCOC is relying upon or has relied upon any such other
representations or warranties that may have been made by any Person and
acknowledges and agrees that Buyer (for itself and on behalf


12

--------------------------------------------------------------------------------





of its Subsidiaries) hereby specifically disclaims any such other representation
or warranty made by any Person; (iii) specifically and irrevocably disclaims any
obligation or duty by Buyer or any of its Subsidiaries or any other Person to
make any disclosures of fact not required to be disclosed by the representations
and warranties contained in Article IV of this Agreement or any representations
and warranties of the Buyer in the Ancillary Agreements; and (iv) specifically
acknowledges and agrees that Colony Capital and CCOC are entering into this
Agreement subject only to the representations and warranties contained in
Article IV of this Agreement, any representations and warranties of the Buyer in
the Ancillary Agreements, and the other agreements expressly set forth in this
Agreement; provided, that, for the avoidance of doubt, nothing in this Section
3.6 shall waive or restrict such Person’s right to assert a claim of actual
fraud in accordance with the terms of this Agreement.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer hereby represents and warrants to CCOC as follows:



Section 4.1    Organization. Buyer is duly formed or organized, validly existing
and in good standing under the laws of the jurisdiction in which it was formed
or organized.

Section 4.2    Authority; Validity of Agreements; No Violations. Buyer has full
power and authority to execute and deliver this Agreement and each Ancillary
Agreement to which Buyer is or is specified to be a party, and to perform
Buyer’s obligations hereunder and thereunder. This Agreement and each Ancillary
Agreement that has been or will be executed by Buyer (assuming due
authorization, execution and delivery by the other parties hereto) constitutes,
or upon execution will constitute, a valid and legally binding obligation of
Buyer, enforceable against Buyer in accordance with its respective terms, except
as limited by the Bankruptcy and Equity Exception.

Section 4.3    Sufficient Funds. As of the Closing, Buyer shall have sufficient
funds available to satisfy all of its obligations under this Agreement and any
expenses incurred by Buyer for which it is responsible in connection with the
consummation of the Contemplated Transactions. Buyer has not incurred any
obligation, commitment, restriction or liability of any kind, which would impair
or adversely affect such resources and capabilities.

Section 4.4    Investment. Buyer is acquiring its applicable Purchased Rights
for its own account, not as a nominee or agent, and not with a view to the
public resale or distribution thereof in violation of federal or state
securities Laws and with no present intention of distributing or reselling any
part thereof. Buyer acknowledges that none of the Purchased Rights may be resold
in the absence of registration, or the availability of an exemption from such
registration, under federal or any applicable state securities Laws. Buyer is an
“accredited investor” as defined in Rule 501 promulgated under the Securities
Act and has such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the
Purchased Rights. Buyer understands that the purchase of its Purchased Rights
involves substantial risk. Buyer acknowledges that it can bear the economic risk
of its investment in the applicable Purchased Rights and has such knowledge and
experience in financial or business matters that it is capable of evaluating


13

--------------------------------------------------------------------------------





the merits and risks of this investment in the Purchased Rights. Buyer is not
subject to and is not aware of any facts that would cause Buyer to be subject to
any of the “bad actor” disqualifications described in Rule 506(d)(1)(i) through
(viii) promulgated under the Securities Act.

Section 4.5    Legal Proceedings. There is no Order or Proceeding pending or, to
the actual knowledge of the Buyer, threatened, against Buyer that, individually
or in the aggregate, would reasonably be expected to materially impair or
materially delay the consummation of the Contemplated Transactions.

Section 4.6    Compliance with Law; Government Regulation.
(a)    Buyer and each of its Affiliates has maintained and complied with
adequate “know your customer” and money laundering reporting procedures, and
procedures for detecting and identifying money laundering, and detecting,
identifying and reporting suspicions of money laundering to the appropriate
regulators, designed to comply with applicable Law, except in each case as would
not, individually or in the aggregate, reasonably be expected to be material to
the Digital Colony Business or materially impair or materially delay the
consummation of the Contemplated Transactions. To the actual knowledge of the
Buyer, within the last four (4) years, none of Buyer or any of its Affiliates
has been subject to any enforcement or supervisory action by any Governmental
Authority because such procedures were considered to be inadequate by such
regulator and no such enforcement or supervisory action is pending, or to the
actual knowledge of the Buyer, threatened.
(b)    Buyer has applied the “know your customer” and money laundering reporting
procedures referenced in Section 4.6(a) above with respect to payments to Colony
Capital, CCOC, any Digital Colony Company or any Digital Colony Fund.
(c)    For the past four (4) years, none of Buyer or any Affiliate of the Buyer,
or to the actual knowledge of Buyer, any employee, officer, director, partner,
member, agent, or Affiliate of, Buyer has taken any action which would cause it
to be in violation of the Anti-Corruption Laws. To the knowledge of Buyer, there
is not now, and for the past four (4) years there has not been, any employment
by any Buyer or Affiliate of Buyer of, or any beneficial ownership in Buyer or
any Affiliate of Buyer by, any governmental or political official in any country
in the world. To the knowledge of Buyer, except as would not, individually or in
the aggregate, reasonably be expected to be material to the Digital Colony
Business or materially impair or materially delay the consummation of the
Contemplated Transactions, none of Buyer or any of Affiliate of Buyer, and no
employee, officer, director, partner, member, agent, or Affiliate of any of
them, has within the past four (4) years, made, offered to make or promised to
make any payments of money or other thing of value to any entities in which any
governmental or political official in any country in the world has or had a
direct or indirect interest.

Section 4.7    Brokers and Finders. Other than BofA Securities, Inc., no broker,
finder or financial advisor is, or will be, entitled to any broker’s commission,
finder’s fee or similar payment in connection with the Contemplated Transactions
based upon arrangements made by or on behalf of Buyer.


14

--------------------------------------------------------------------------------






Section 4.8    No Other Representations or Warranties; Non-Reliance. Except for
the representations and warranties expressly contained in this Article IV or any
representations and warranties of the Buyer or its Affiliates contained in the
Ancillary Agreements, neither Buyer nor any other Person makes any other express
or implied representation or warranty on behalf of itself or any of Buyer’s
Affiliates. Buyer and its Affiliates have not relied on any express or implied
representations or warranties regarding Colony Capital, CCOC or any Digital
Colony Company or Digital Colony Fund other than the representations and
warranties of contained in Article III or the Ancillary Agreements. Buyer (for
itself and on behalf of its Affiliates) hereby: (i) specifically acknowledges
and agrees that, except for the representations and warranties contained in
Article III or the Ancillary Agreements, none of Colony Capital or CCOC, any of
their respective Subsidiaries or any other Person is making and has not made any
representation or warranty, expressed or implied, at law or in equity, in
respect of Colony Capital, CCOC or any Digital Colony Company or Digital Colony
Fund, any of their respective Subsidiaries or any of their respective
businesses, assets, liabilities, operations, prospects or condition (financial
or otherwise), including with respect to merchantability or fitness for any
particular purpose of any assets, the nature or extent of any liabilities, the
prospects of the business, or the effectiveness or the success of any
operations; (ii) specifically and irrevocably disclaims that Buyer is relying
upon or has relied upon any such other representations or warranties that may
have been made by any Person and acknowledges and agrees that each of Colony
Capital and CCOC (for itself and on behalf of its Subsidiaries) hereby
specifically disclaims any such other representation or warranty made by any
Person; (iii) specifically and irrevocably disclaims any obligation or duty by
each of Colony Capital, CCOC or any Digital Colony Company or Digital Colony
Fund or any of their respective Subsidiaries or any other Person to make any
disclosures of fact not required to be disclosed by the representations and
warranties contained in Article III or the Ancillary Agreements; and (iv)
specifically acknowledges and agrees that Buyer is entering into this Agreement
subject only to the representations and warranties contained in Article III and
the Ancillary Agreements and the other agreements expressly set forth in this
Agreement; provided, that for the avoidance of doubt, nothing in this Section
4.8 shall waive or restrict such Person’s right to assert a claim of actual
fraud in accordance with the terms of this Agreement.

ARTICLE V
COVENANTS

Section 5.1    Announcement. Except for any disclosure which is required
pursuant to applicable Law (including securities Laws) or obligations pursuant
to any listing agreement with or rules of any national securities exchange
(provided, that the Party proposing to issue any press release or similar public
announcement or communication in compliance with any such disclosure obligations
shall use commercially reasonable efforts to consult in good faith with the
other Parties before doing so), each of the Parties hereto shall not, and shall
cause its respective Controlled Affiliates and its and its Controlled
Affiliates’ respective officers, directors, employees, and agents not to, issue
any press release or other similar public announcement or communication
divulging the existence of this Agreement or the Contemplated Transactions
without the prior written consent of the Wafra Representative and the Digital
Colony Representative, which consent shall in each case not be unreasonably
withheld, conditioned or delayed; provided, that the Parties hereby agree


15

--------------------------------------------------------------------------------





to file the initial joint press release relating to the Contemplated
Transactions set forth in the DCMH Investment Agreement. A list of agreements
that Colony Capital will file with the U.S. Securities and Exchange Commission
in connection with the execution and delivery of this Agreement, is set forth in
the DCMH Investment Agreement. Notwithstanding the provisions of this Section
7.1, Colony Capital may make any public statements in response to questions by
the press, analysts, investors or those attending industry conferences or
analyst or investor conference calls, so long as such statements are not
inconsistent with previous statements made by any Party hereunder or otherwise
permitted to be made pursuant hereto.

Section 5.2    Expenses. Except as otherwise expressly provided in this
Agreement or any Ancillary Agreement, each of the Parties hereto agrees to pay
the costs and expenses (on a pre-closing basis) incurred by it in connection
with the negotiation, preparation, execution and delivery of this Agreement and
the Ancillary Agreements and the consummation of the Contemplated Transactions,
including the fees and expenses of counsel to, and other representatives of,
such Party (collectively, “Transaction Expenses”); provided, that
notwithstanding anything in this Agreement or the Ancillary Agreements to the
contrary, CCOC covenants and agrees that neither Buyer nor any Wafra Entity
shall directly or indirectly bear any portion of the Transaction Expenses
incurred or reimbursed by any Digital Colony Company (or any Managing Director
or other Person on behalf of the Digital Colony Companies) by virtue of Buyer’s
ownership of the Purchased Rights.

Section 5.3    Further Assurances. Each Party to this Agreement agrees to
execute such documents and other papers and use its reasonable efforts to
perform or cause to be performed such further acts as are necessary to carry out
the provisions contained in this Agreement and the Ancillary Agreements.
Following the Closing, upon the reasonable request of any Party, the other
Parties agree to promptly execute and deliver such further instruments of
assignment, transfer, conveyance, endorsement, direction or authorization and
other documents as may be reasonably requested to the extent necessary to
effectuate the purposes of this Agreement and the Ancillary Agreements.

Section 5.4    Tax Matters.
(a)    CCOC shall give effect to the transactions contemplated by Section 2.1 as
of the Closing Date, and shall allocate pursuant to Section 706 of the Code (and
the Treasury Regulations thereunder) between the Buyer and the other partners of
NewCo (Carry) based on an interim closing of the books as of the Closing Date,
all items of income, gain, loss, deduction and credit attributable to the
taxable year of NewCo (Carry) in which the Closing Date occurs.
(b)    Transfer Taxes. CCOC, on the one hand, and Buyer, on the other hand,
shall each be liable for fifty percent (50%) of any Transfer Taxes incurred in
connection with this Agreement and the Contemplated Transactions and shall
timely pay such Transfer Taxes. Any Tax Returns that must be filed in connection
with Transfer Taxes shall be prepared and filed by the Party primarily or
customarily responsible under applicable Law for filing such Tax Returns, and
such party will use its commercially reasonable efforts to provide such Tax
Returns to the other Parties at least ten (10) Business Days prior to the date
such Tax Returns are due to be filed.

Section 5.5    Identified Sponsor Commitments. Buyer will acquire up to
$70 million in the aggregate of limited partner commitments (the “Future
Commitments”) to


16

--------------------------------------------------------------------------------





(a) Fund II and (b) the initial Digital Colony commingled fund making credit
investments relating to Digital Infrastructure, subject to (i) entry into a side
letter substantially similar to the Purchaser Side Letter, (ii) the Buyer being
presented with reasonable notice (and in no event less than twenty (20) days’
prior written notice) from time to time of the launch of such Digital Colony
Funds, (iii) such Digital Colony Funds not being, in the reasonable judgment of
the Wafra Representative, materially engaged or deriving more than a material
portion of its revenues from (A) the operation of a gambling or gaming business
or establishment, (B) the manufacturing or distribution of pornography, (C) the
manufacturing of weapons, (D) the production of alcoholic beverages (which, for
the avoidance of doubt, shall not include restaurants, hotels, sports franchises
and venues, theaters (including movie theaters), food distributors/retailers and
theme parks where alcoholic beverages are sold, distributed or marketed (but not
manufactured) in the ordinary course of business), (E) the processing and
production of pork (which, for the avoidance of doubt, shall not include
restaurants, hotels, sports franchises and venues, theaters (including movie
theaters), food distributors/retailers and theme parks where pork or pork
products are sold, distributed or marketed (but not produced or processed) in
the ordinary course of business), and (F) the manufacturing of tobacco (which,
for the avoidance of doubt, shall not include restaurants, retail or hotel
businesses where tobacco is sold in the ordinary course of business), (iv) the
Wafra Representative’s agreement to apportioning the Future Commitments between
Fund II and such initial Digital Colony commingled fund making credit
investments relating to Digital Infrastructure, (v) the making of $1 billion in
aggregate commitments to Fund II and $200 million in aggregate commitments to
such initial Digital Colony commingled fund making credit investments relating
to Digital Infrastructure, in each case, inclusive of any applicable portion of
Buyer’s Future Commitments and (vi) the acquisition of such commitments not
causing a violation of applicable Law or material adverse Tax, regulatory or
other consequences to any Wafra Entity or any Controlled Affiliate thereof (such
Future Commitments, together with the commitments acquired pursuant to the Fund
I Specified Investment Purchase Agreement, the “Identified Sponsor
Commitments”)). In each case, the Future Commitments will be treated as
affiliated commitments to the applicable Digital Colony Fund and will therefore
not be charged fees or carried interest, as set forth in the definitive
documentation in respect of the Identified Sponsor Commitments. The funding of
any Identified Sponsor Commitments to an applicable Digital Colony Fund shall
satisfy and offset the applicable portion of the obligations any Wafra Entity to
fund Sponsor Commitments to such Digital Colony Fund pursuant to Section 4(a) of
the Carried Interest Participation Agreement.

ARTICLE VI
SURVIVAL; POST-CLOSING OBLIGATIONS

Section 6.1    Expiration of Representations, Warranties and Covenants. All of
the representations and warranties of CCOC and Colony Capital contained in this
Agreement made at the Closing Date shall survive the Closing and shall terminate
and expire, and shall cease to be of any force or effect, on the date that is
sixty (60) days following the expiration of the applicable statute of
limitations. All of the representations and warranties of Buyer contained in
Section 4.1, Section 4.2 and Section 4.7 (collectively, the “Buyer Fundamental
Representations”) shall continue in full force and effect until the date that is
sixty (60) days following the expiration of the applicable statute of
limitations and the representations contained in Sections 4.3, 4.4, 4.5 and 4.6
shall continue


17

--------------------------------------------------------------------------------





in full force and effect until the twelve (12) month anniversary of the Closing
Date. Each covenant or other agreement herein shall survive the Closing
hereunder until performed in accordance with its terms. Notwithstanding the
foregoing, if a claim for indemnification under this Article VI is delivered
pursuant to Section 6.4 within the applicable survival period set forth above,
such survival period shall be extended until such time as such claim is fully
and finally resolved.

Section 6.2    Result of Breach of Representation or Warranty; Indemnification.
(a)    Subject to the other provisions of this Article VI, from and after the
Closing, CCOC shall indemnify, defend and hold harmless each Buyer Indemnitee
for any Losses incurred or suffered by the Buyer Indemnitees to the extent
resulting from or arising out of:
(i)    the breach of any representation or warranty contained in Article III of
this Agreement (which breach and any related Losses shall be determined without
giving effect to any materiality, “Digital Colony Material Adverse Effect” or
similar qualifier); and
(ii)    the breach of any covenant or agreement of CCOC or Colony Capital
contained in this Agreement.
In calculating the amount of Losses suffered by the Buyer Indemnitees for
purposes of Section 6.2(a)(ii), and subject to the other limitations set forth
in this Article VI, such Losses will take into account the Buyer’s interest with
respect to NewCo (Carry) (including for determining the amount of Losses
suffered by Buyer as a result of adverse consequences to CCOC or Colony Capital
in connection with any applicable breach and in respect of any indemnification
payments to the Buyer Indemnitees made by CCOC).
(b)    Subject to the other provisions of this Article VI, Buyer shall
indemnify, defend and hold harmless each of CCOC and Colony Capital and their
respective Affiliates and each of their respective directors, officers,
employees, stockholders, members, partners, agents, representatives, successors
and permitted assigns (the “Digital Colony Indemnitees”) from and against any
and all Losses incurred or suffered by the Digital Colony Indemnitees to the
extent arising from or arising out of (i) the breach of any representation or
warranty contained in Article IV of this Agreement (which breach and any related
Losses shall be determined without giving effect to any materiality or similar
qualifier) or (ii) the breach of any covenant or agreement of Buyer contained in
this Agreement.

Section 6.3    Limitations.
(a)    Notwithstanding anything contained herein to the contrary, CCOC’s
aggregate liability in respect of any indemnification obligation for Losses
under Section 6.2(a), (except in the case of actual fraud) shall not exceed the
Total Cap. To the extent that the Buyer Indemnitees have incurred Losses, CCOC
shall provide indemnification up to the Retention. To the extent the Buyer
Indemnitees have incurred Losses in excess of the sum of the Retention and
twenty percent (20%) of the Total Cap (such sum being referred to as the
“Supplemental Indemnification Hurdle”), CCOC shall provide indemnification for
Losses that are in excess of the Supplemental Indemnification Hurdle and that
are less than or equal to the difference between (1) the Total Cap


18

--------------------------------------------------------------------------------





minus (2) any indemnification previously provided by CCOC pursuant to
Section 8.2(a)(i) and Section 8.2(a)(ii) of the DCMH Investment Agreement (such
indemnification obligation, the “CCOC Supplemental Indemnification”); provided,
the Supplemental Indemnification Hurdle shall be deemed to be zero in respect of
Losses under Section 6.2(a)(i) for which coverage is denied under the Buyer
Insurance Policy due to (x) a Specified Exclusion (y) the expiration of the
Buyer Insurance Policy or (z) the fact that the policy limit under the Buyer
Insurance Policy has been reached. Notwithstanding anything contained herein to
the contrary, CCOC’s aggregate liability in respect of any obligation for Losses
under Section 6.2(a) (except in the case of actual fraud), shall not exceed an
amount equal to the Total Cap minus any indemnification previously provided by
CCOC pursuant to Section 8.2(a)(i) and Section 8.2(a)(ii) of the DCMH Investment
Agreement. For purposes of calculating the Supplemental Indemnification Hurdle,
indemnification previously provided by CCOC pursuant to Section 8.2(a)(i) of the
DCMH Investment Agreement shall be deemed Losses.
(b)    No Digital Colony Indemnitee will assert any claim for indemnification
pursuant to Section 6.2(b)(i) until such time that the aggregate amount
of (i) Losses and (ii) indemnification previously provided by W-Catalina (S) LLC
pursuant to Section 8.2(b)(i) of the DCMH Investment Agreement for breach or
inaccuracy of the W-Catalina (S) Non-Fundamental Representations exceeds the
Deductible (except in the case of actual fraud or in respect of breaches of any
Buyer Fundamental Representation, with respect to which the Deductible shall not
apply), in which case such Digital Colony Indemnitee will be entitled to recover
all Losses in excess of the Deductible. Notwithstanding anything contained
herein to the contrary, Buyer’s aggregate liability (A) in respect of any
obligation for Losses under Section 6.2(b)(i) and indemnification previously
provided by W-Catalina (S) LLC pursuant to Section 8.2(b) of the DCMH Investment
Agreement for breach or inaccuracy of the W-Catalina (S) Non-Fundamental
Representations shall not exceed an amount equal to 20% of the Total Cap (except
in the case of actual fraud or in respect of breaches of any Buyer Fundamental
Representation) and (B) in respect of any obligation for Losses under Section
6.2(b) and any indemnification previously provided by W-Catalina (S) LLC
pursuant to Section 8.2(b) of the DCMH Investment Agreement (except in the case
of actual fraud), shall not exceed an amount equal to the Total Cap.
(c)    The amount of any indemnification payable under this Article VI in
respect of a claim for indemnification pursuant to Section 6.2 shall be reduced
by an amount equal to the proceeds actually received by a Buyer Indemnitee or
Digital Colony Indemnitee, as applicable, under any insurance policy (other than
the Buyer Insurance Policy which is addressed in Section 6.3(d)) or from any
third party in respect of such claim less all actual and reasonable
out-of-pocket costs and expenses incurred by such Buyer Indemnitee or Digital
Colony Indemnitee in connection with obtaining such insurance proceeds or
third-party recovery (including reasonable and documented out-of-pocket
attorneys’ fees, any deductible, any retention, any retroactive premium
adjustment on the account of, or arising from, such claim or Losses, and the
present value of any increases in insurance premiums on the account of, or
arising from, such claim or Losses or the cost of cancellation of such insurance
policy and any increased costs for any replacement policy). Each Buyer
Indemnitee and Digital Colony Indemnitee shall use its, his or her commercially
reasonable efforts to pursue any insurance recovery (other than under the Buyer
Insurance Policy which is addressed in Section 6.3(d)) or third-party recovery
available to it with respect to any Loss for which such Buyer Indemnitee or
Digital Colony Indemnitee seeks indemnification pursuant to


19

--------------------------------------------------------------------------------





this Article VI (including during the period following any payment to such Buyer
Indemnitee in respect of such indemnification); provided, that the possibility
that insurance proceeds may be realized by such Buyer Indemnitee or Digital
Colony Indemnitee shall not delay payment or indemnification of such Losses by
the Party against whom indemnification is sought pursuant to this Article VI. If
any Person has paid an amount in discharge of any claim for indemnification
hereunder and the indemnified Person recovers from an insurance policy (other
than the Buyer Insurance Policy which is addressed in Section 6.3(d)) or from a
third party a sum which indemnifies or compensates such Person in respect of the
Losses which are the subject matter of such claim, such Person shall pay to the
Indemnifying Party as soon as practicable after receipt thereof an amount equal
to the lower of (i) the amount actually received by such Person from the
Indemnifying Party in respect of such claim and (ii) any sum recovered from the
third party, in each case, less all reasonable out-of-pocket costs and expenses
incurred by such Buyer Indemnitee or Digital Colony Indemnitee in connection
with obtaining such insurance proceeds or third-party recovery and any Tax
suffered thereon.
(d)    Except in the case of actual fraud, Losses under Section 6.2(a)(i) for
which coverage is denied under the Buyer Insurance Policy as a result of (x) a
Specified Exclusion (y) the expiration of the Buyer Insurance Policy or (z) the
fact that the policy limit under the Buyer Insurance Policy has been reached,
the Retention or the CCOC Supplemental Indemnification, the Buyer Indemnitees’
sole source of recovery for any claim for indemnification pursuant to
Section 6.2(a)(i) shall be the Buyer Insurance Policy and not direct payment by
any other Party to this Agreement. Buyer shall, and shall cause each other Buyer
Indemnitee to use its, his or her commercially reasonable best efforts to pursue
any insurance recovery under the Buyer Insurance Policy with respect to any Loss
for which such Buyer Indemnitee seeks indemnification pursuant to this Article
VI and Buyer shall and shall cause each such Buyer Indemnitee to take such
action as may be reasonably requested by CCOC to pursue recovery under the Buyer
Insurance Policy with respect to such Loss. Buyer shall submit any bona fide
claims pursuant to Section 6.2(a)(i) to the insurer under the Buyer Insurance
Policy so as to cause the retention to be satisfied. Buyer shall provide any
correspondence with the insurer under the Buyer Insurance Policy to CCOC
concurrently if made by Buyer and promptly if received by Buyer; provided, that
Buyer’s failure to provide copies of any such correspondence shall not affect
the indemnification obligations of CCOC unless CCOC is actually materially
prejudiced by failure to give such notice. CCOC will only be liable for the CCOC
Supplemental Indemnification if such claim has first been submitted to the
insurer under the Buyer Insurance Policy and (i) such claim has been rejected
due to the fact that the policy limit under the Buyer Insurance Policy has been
reached, (ii) the Buyer Insurance Policy has expired or (iii) coverage is denied
under the Buyer Insurance Policy as a result of a Specified Exclusion. For the
avoidance of doubt, claims need not be submitted to the insurer under the Buyer
Insurance Policy if the applicable coverage period under the Buyer Insurance
Policy has expired.
(e)    No Person shall be entitled to recover from an Indemnifying Party or any
Affiliate thereof more than once with respect to the same Loss (i.e. no
double-counting). For the avoidance of doubt, claims for indemnification
pursuant to Section 6.2 may be made based upon a liability which is contingent
at the time such claim is made; provided, however, that no Person shall be
entitled to recover with respect to any such claim unless and until such
liability becomes an actual liability.


20

--------------------------------------------------------------------------------






Section 6.4    Claims Notice.
(a)    Except with respect to Third Party Claims covered by Section 6.4(b), any
Buyer Indemnitee, Digital Colony Indemnitee or other indemnified party who is
entitled to, and wishes to, make a claim for indemnification for a Loss pursuant
to Section 6.2 (an “Indemnitee”) shall give written notice to each Person from
whom such indemnification is being claimed (an “Indemnifying Party”) promptly
after it acquires knowledge of the fact, event or circumstances giving rise to
the claim for the Loss. The failure to make timely delivery of such notice shall
not affect the Indemnifying Party’s obligations hereunder, except to the extent
such Indemnifying Party is actually materially prejudiced by failure to give
such notice. Together with such written notice, the Indemnitee shall provide the
Indemnifying Party with such material information and documents as the
Indemnitee has in its possession regarding such claim and all material pertinent
information in its possession regarding the amount of the Loss that it asserts
it has sustained or incurred, including any limitations in this Article VI that
apply to such Loss. The Indemnifying Party shall have a period of thirty (30)
days after receipt by the Indemnifying Party of such notice and such evidence to
agree to the payment of the Loss to the Indemnitee, subject to such limitations.
If the Indemnifying Party does not agree to the payment of the Loss within such
30-day period, then the Indemnifying Party shall be deemed not to have accepted
the Loss and the Parties shall negotiate in good faith to seek a resolution of
such dispute within fifteen (15) days thereafter. If the dispute is not resolved
through such negotiations, then (x) any dispute as to the value of the Loss (if
the Indemnifying Party has agreed in writing that such a Loss exists) will be
resolved by an independent valuation firm of national standing (the “Valuation
Firm”) jointly selected by the Indemnitee and the Indemnifying Party (and, if
the Parties are unable to agree upon a Valuation Firm, then the Indemnitee and
the Indemnifying Party shall each select an independent valuation firm of
national standing, and the two (2) valuation firms so selected shall select a
third (3rd) independent valuation firm of national standing to act as the
Valuation Firm) and (y) any other dispute (including as to whether a Loss
exists) shall be resolved in accordance with Section 7.11. The determination of
the dispute by the Valuation Firm shall be final and binding on the Parties
hereto, except in the case of manifest error or fraud. The costs of the
Valuation Firm shall be allocated between the Indemnitee and the Indemnifying
Party by the Valuation Firm in proportion to the extent that either of the
Indemnitee or the Indemnifying Party did not prevail on the amount of the
disputed Loss as submitted to the Valuation Firm. If the Indemnifying Party
agrees to the payment of the Loss (subject to any limitations set forth in this
Article VI that apply to such Loss) within the 30-day period described above,
then it shall, within ten (10) Business Days after such agreement, pay to the
Indemnitee the amount of the Loss that is payable pursuant to, and subject to
the limitations set forth in, this Article VI.
(b)    If any claim or action at law or suit in equity is instituted by a third
party against an Indemnitee (each, a “Third Party Claim”) with respect to which
such Indemnitee is entitled to, and wishes to, make a claim for indemnification
for a Loss under Section 6.2, then such Indemnitee shall promptly, and in any
event promptly after such Indemnitee has knowledge of an assertion of liability
from such third party, deliver to the Indemnifying Party a written notice
describing, to the extent practicable, such matter in reasonable detail,
including the estimated amount of the Losses that have been or may be sustained
by the Indemnitee and any limitations in this Article VI that apply to such
Loss. The failure to make timely delivery of such written notice shall


21

--------------------------------------------------------------------------------





not affect the Indemnifying Party’s obligations hereunder, except to the extent
such Indemnifying Party is actually materially prejudiced by failure to give
such timely notice. In any event, such delivery shall be accompanied by any
material information and documents in such Indemnitee’s possession related to
such Third Party Claim. The Indemnifying Party may, subject to the other
provisions of this Section 6.4, settle, compromise or defend, at such
Indemnifying Party’s own expense and by such Indemnifying Party’s own counsel,
any such matter involving the asserted liability of the Indemnitee in respect of
the Third Party Claim. If the Indemnifying Party shall elect to settle,
compromise or defend such asserted liability, then it shall, within ten (10)
Business Days after such election (or sooner, if the nature of the asserted
liability so requires), notify the Indemnitee of its intention to do so and the
Indemnitee shall cooperate to the fullest extent possible, at the request and
reasonable expense of the Indemnifying Party, in the compromise of, or defense
against, such asserted liability; provided, that no settlement or compromise of
any Third Party Claim shall be made without the prior written consent of the
Indemnitee (which shall not be unreasonably withheld, conditioned or delayed),
except where such settlement or compromise involves only the payment of money
and the express, complete and unconditional release of any and all claims
against the Indemnitee (and liabilities and obligations with respect thereto)
and only to the extent that such money is paid by the Indemnifying Party. The
Indemnifying Party shall not be released from any obligation to indemnify the
Indemnitee hereunder with respect to such asserted claim without the prior
written consent of the Indemnitee, unless the Indemnifying Party shall deliver
to the Indemnitee a duly executed agreement settling or compromising such claim
with no monetary liability to, or injunctive relief against, or other obligation
of the Indemnitee. The Indemnifying Party shall have the sole right, except as
provided below in this Section 6.4, to conduct and control the defense of any
Third Party Claim. Subject to the following sentence, all costs and fees
incurred with respect to any such claim shall be borne by the Indemnifying
Party. The Indemnitee shall have the right to participate in, at its own
expense, the defense, compromise or settlement of any such Third Party Claim
(and may control the defense, compromise or settlement of such Third Party Claim
only if the Indemnifying Party does not elect to assume such control or is not
permitted to assume such control pursuant to the terms of this Section 6.4);
provided, that (A) if there exists a conflict or potential conflict of interest
that would make it inappropriate, in the judgment of outside legal counsel to
the Indemnitee, for the same counsel to represent both the Indemnitee and the
Indemnifying Party, (B) such Third Party Claim (i) is brought by a Governmental
Authority in connection with a criminal or regulatory Proceeding or (ii)
primarily seeks (x) the imposition of a consent order, injunction or decree that
would restrict the future activity or conduct of the Indemnitee or (y) a finding
or admission of a violation of Law by the Indemnitee that would have an adverse
effect on the Indemnitee other than as a result of monetary damages, (C) the
amount in dispute exceeds the maximum amount for which an Indemnifying Party
would reasonably be expected to be liable pursuant to this Article VI in light
of the limitations on indemnification herein, if applicable, or (D) if the
Indemnifying Party fails to diligently and reasonably defend the Indemnitee,
then the Indemnitee shall be entitled to retain one separate counsel of its own
choosing (in addition to any necessary local counsel), and the Indemnifying
Party shall be responsible for the reasonable and documented fees and expenses
of such separate counsel, which fees and expenses shall be reimbursed to the
Indemnitee by the Indemnifying Party within thirty (30) days of a request
therefor. If the Indemnifying Party shall choose to defend any claim, then the
Indemnitee shall make available to the Indemnifying Party any books, records or
other documents within its direct control that relate to the defense of such
matter, and cooperate in all reasonable ways with, and make its employees


22

--------------------------------------------------------------------------------





and advisors and other personnel available or otherwise render reasonable
assistance to, the Indemnifying Party and its agents. The Indemnitee may not
settle any Third Party Claim without the consent of the Indemnifying Party (not
to be unreasonably withheld, conditioned or delayed) if a majority of the
aggregate amount of Losses arising from such settlement are to be indemnified by
the Indemnifying Party under the terms of this Article VI (or, if CCOC is the
applicable Indemnifying Party, such Losses are being paid with proceeds from the
Buyer Insurance Policy (other than with respect to any Losses (or portion
thereof) within the retention under the Buyer Insurance Policy)).
(c)    The Indemnifying Parties shall reasonably cooperate with the Indemnitee
in connection with Third Party Claims, including, if and as requested by the
Indemnitee, by providing any documents or other information relevant to a claim
for indemnification hereunder, making its directors, officers and other
representatives reasonably available in connection with the investigation,
defense, settlement or compromise of any such claim, and assisting as necessary
in connection with the investigation, defense, settlement or compromise thereof.
(d)    Notwithstanding anything to the contrary contained herein, to the extent
the procedures in this Section 6.4 are in conflict with the procedures in the
Buyer Insurance Policy with regard to matters such as notice, control,
settlement or defense of claims, the procedures in the Buyer Insurance Policy
shall control, but this Section 6.4(d) shall not relieve any Buyer Indemnitee
from its obligations under this Agreement with respect to CCOC. For the
avoidance of doubt, each Party shall and shall cause its agents and advisors to
reasonably cooperate with the insurer under the Buyer Insurance Policy in
connection with the defense, compromise or settlement of any matter which might
reasonably constitute a Loss. The insurer under the Buyer Insurance Policy shall
have the right to participate in the defense and settlement of any Third Party
Claim or other matter reasonably likely to be covered by the Buyer Insurance
Policy to the extent so provided in the Buyer Insurance Policy.

Section 6.5    Exclusive Remedy. Except as may be otherwise specifically
provided elsewhere in this Agreement, other than in respect of (i) claims
relating to actual fraud and (ii) the right to seek specific performance for a
breach of a covenant or agreement to be performed by a Party hereto, the
provisions of this Article VI shall be the sole and exclusive monetary remedy of
the Parties with respect to any and all claims arising out of or in connection
with a breach of any representation, warranty, covenant or agreement in this
Agreement. Nothing in this Section 6.5 shall limit the right of any Party to
bring or maintain any claim, action or proceeding for injunction, specific
performance or other equitable relief to the extent provided in Section 7.8.

Section 6.6    Tax Treatment. Except as otherwise required by applicable Law,
the Parties agree to treat any payment made pursuant to this Article VI as an
adjustment to the Participation Rights Consideration Amount for all Tax
purposes.

Section 6.7    Indemnity Payment. Any payment made by any Indemnifying Party to
any Indemnitee pursuant to this Article VI shall be made promptly (and in any
event no later than ten (10) Business Days) following (a) settlement of any
claim in accordance with Section 6.4, or (b) upon entry by a court of competent
jurisdiction of a final and non-appealable judgment or order or judgment or
order not timely appealed.


23

--------------------------------------------------------------------------------






Section 6.8    Buyer Insurance Policy. Buyer agrees that it shall not amend the
terms of the Buyer Insurance Policy in a manner adverse to CCOC without the
prior written consent of CCOC.

ARTICLE VII
MISCELLANEOUS

Section 7.1    Amendments; Extension; Waiver. This Agreement may not be amended,
altered or modified except by written instrument executed by the Wafra
Representative and the Digital Colony Representative. The failure by any Party
hereto to enforce at any time any of the provisions of this Agreement shall in
no way be construed to be a waiver of any such provision nor in any way to
affect the validity of this Agreement or any part hereof or the right of such
Party thereafter to enforce each and every such provision. No waiver of any
breach of or non-compliance with this Agreement shall be held to be a waiver of
any other or subsequent breach or non-compliance. The observance of any
provision of this Agreement may be waived in writing by the Party that will lose
the benefit of such provision as a result of such waiver.

Section 7.2    Entire Agreement. This Agreement and the Schedules and any
documents executed by the Parties simultaneously herewith or pursuant hereto,
including the Ancillary Agreements, constitute the entire understanding and
agreement of the Parties relating to the subject matter hereof and supersede all
prior understandings or agreements, whether oral or written (including the
Confidentiality Agreement) among the Parties with respect to such subject
matter.

Section 7.3    Construction and Interpretation. When a reference is made in this
Agreement to Sections, Annexes, Exhibits or Schedules, such reference shall be
to a Section of or Annex, Exhibit or Schedule to this Agreement unless otherwise
indicated. The table of contents, headings and footers contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” Words in the singular form will be
construed to include the plural, and vice versa, unless the context requires
otherwise. Pronouns of one gender shall include all genders. The words “hereof,”
“herein,” “hereby” and terms of similar import shall refer to this entire
Agreement. Unless the defined term “Business Days” is used, references to “days”
in this Agreement refer to calendar days. If any period expires on a day which
is not a Business Day or any event or condition is required by the terms of this
Agreement to occur or be fulfilled on a day which is not a Business Day, such
period shall expire or such event or condition shall occur or be fulfilled, as
the case may be, on the next succeeding Business Day. If any event or condition
is required by the terms of this Agreement to occur or be fulfilled upon a set
number of Business Days, and during such period banks in New York, NY are closed
for business due to government Order, the number of business days shall not toll
during the period in which banks are closed, but will immediately begin to toll
once the government restrictions has been lifted. Any action required to be
taken “within” a specified time period following the occurrence of an event
shall be required to be taken by no later than 5:00 p.m. Eastern time on the
last day of such time period, which shall be calculated starting with the day
immediately following the date of the event. The Parties have participated


24

--------------------------------------------------------------------------------





jointly in the negotiation and drafting of this Agreement. In the event any
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by all Parties, and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any provision of this Agreement. All references to “Dollars” or
“$” shall mean U.S. Dollars unless otherwise specified.

Section 7.4    Severability. Should any provision of this Agreement or the
application thereof to any Person or circumstance be held invalid or
unenforceable to any extent: (a) such provision shall be ineffective to the
extent, and only to the extent, of such unenforceability or prohibition and
shall be enforced to the greatest extent permitted by Law, (b) such
unenforceability or prohibition in any jurisdiction shall not invalidate or
render unenforceable such provision as applied (i) to other Persons or
circumstances, or (ii) in any other jurisdiction, and (c) such unenforceability
or prohibition shall not affect or invalidate any other provision of this
Agreement.

Section 7.5    Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made (a) as of the date delivered, if delivered personally, (b) on the date
delivered, if delivered by facsimile or email; provided, that notice is also
sent by one of the methods described in clauses (a), (c) or (d), (c) five (5)
Business Days after being mailed by registered or certified mail (postage
prepaid, return receipt requested), or (d) one (1) Business Day after being sent
by overnight courier (providing proof of delivery), to the Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 7.5):
If to the Buyer or the Wafra Representative:
c/o Wafra, Inc.
345 Park Avenue, 41st Floor
New York, NY 10154-0101
Attn:     Russell J. Valdez
Fergus Healy
E-mail:     WafraLegalNotices@wafra.com


with a copy (which shall not constitute notice) to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attn:     Andrew Colosimo
Shant Manoukian
Fax:     (212) 859-4000
E-mail:     andrew.colosimo@friedfrank.com
    shant.manoukian@friedfrank.com
If to CCOC or Colony Capital:
515 S. Flower Street, 44th Floor
Los Angeles, CA 90071


25

--------------------------------------------------------------------------------





Attn: Director, Legal Department
Email: legal@clny.com
with a copy (which shall not constitute notice) to:
Sullivan & Cromwell LLP
1888 Century Park East
Los Angeles, California 90067
Attn: Alison S. Ressler
Email: resslera@sullcrom.com
with a copy (which shall not constitute notice) to:
Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, NY 100178-0060
Attn:     Robert D. Goldbaum
Nathan R. Pusey
E-mail:     robert.goldbaum@morganlewis.com

    nathan.pusey@morganlewis.com

Section 7.6    Binding Effect; No Assignment.
(a)    This Agreement shall inure to the benefit of and be binding upon the
Parties hereto and their respective successors and permitted assigns. This
Agreement shall not be assigned by CCOC or Colony Capital without the prior
written consent of the Wafra Representative, and any purported assignment or
other transfer without such consent shall be void and unenforceable. No Buyer
may assign, transfer or pledge all or any of its rights and obligations under
this Agreement without the prior written consent of the Digital Colony
Representative, and any purported assignment, transfer or pledge without such
consent shall be void and unenforceable; provided, that the consent of any other
Person shall not be required for an assignment by Buyer to (a) one or more of
Affiliates of Buyer; provided, further, that no such assignment shall relieve
Buyer of its obligations under this Agreement or (b) one or more Persons to whom
Buyer transfers all or any portion of its Purchased Rights in accordance with
the Ancillary Agreements.
(b)    Upon any transfer by Buyer in accordance with the Ancillary Agreements of
any right, benefit or obligation hereunder, any reference to “Buyer” hereunder
shall refer to such transferee to the extent such right, benefit or obligation
has been transferred to such transferee.
(c)    Buyer shall have the right to exercise any of their rights hereunder
individually and in part and with respect to themselves or with respect to
themselves and other applicable Wafra Entities, to the extent (i) permitted by
an agreement among such parties, and (ii) the Party or Parties exercising such
rights hereunder would otherwise have the right to exercise such rights but for
this Section 7.6(c).


26

--------------------------------------------------------------------------------






Section 7.7    Counterparts. This Agreement may be executed by facsimile or .pdf
format scanned signatures and in any number of counterparts with the same effect
as if all signatory Parties had signed the same document. All counterparts shall
be construed together, be deemed an original, and shall constitute one and the
same instrument.

Section 7.8        Specific Performance. The Parties agree that irreparable
damage may occur in the event that any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. Accordingly, the Parties agree that, in addition to any other
remedies, each Party shall be entitled to seek to enforce the terms of this
Agreement by a decree of specific performance without the necessity of proving
the inadequacy of money damages as a remedy. Each Party hereby waives any
requirement for the securing or posting of any bond in connection with such
remedy. Each Party further agrees that no such Party shall oppose the granting
of an injunction or specific performance as provided herein on the basis that
any other Party has an adequate remedy at law or that an award of specific
performance is not an appropriate remedy for any reason at law or equity.

Section 7.9    No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties, the Buyer Indemnitees
(solely in their capacity as indemnified parties hereunder) and their respective
successors and permitted assigns.

Section 7.10    Governing Law. This Agreement, the legal relations among the
Parties hereunder and the adjudication and the enforcement thereof and any
disputes relating to or arising from this Agreement and the transactions
contemplated hereby (whether based in contract, tort, or otherwise), shall in
all respects be governed by, and interpreted and construed in accordance with,
the Laws (excluding conflict of laws rules and principles) of the State of New
York applicable to agreements made and to be performed entirely within such
State, including all matters of construction, validity and performance, and
statutes of limitations.

Section 7.11    Consent to Jurisdiction; Waiver of Jury Trial. Each of the
Parties irrevocably submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York located in the borough of
Manhattan in the City of New York, or if such court does not have jurisdiction,
the Supreme Court of the State of New York, New York County, for the purposes of
any suit, action or other proceeding arising out of this Agreement or the
Contemplated Transactions. To the extent that service of process by mail is
permitted by applicable Law, each Party irrevocably consents to the service of
process in any such suit, action or other proceeding in such courts by the
mailing of such process by registered or certified mail, postage prepaid, at its
address for notices provided for herein. Nothing herein shall affect the right
of any Person to serve process in any other manner permitted by Law. Each of the
Parties irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
Contemplated Transactions in (a) the United States District Court for the
Southern District of New York, or (b) the Supreme Court of the State of New
York, New York County, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
The Parties hereby irrevocably and unconditionally waive trial by jury in any
legal action or proceeding relating to this Agreement or any other agreement
entered into in connection therewith and for any counterclaim with respect
thereto.


27

--------------------------------------------------------------------------------






Section 7.12    No Recourse. This Agreement may only be enforced against, and
any claim, action, suit or other legal proceeding based upon, arising out of, or
related to this Agreement, or the negotiation, execution or performance of this
Agreement, may only be brought against the entities that are expressly named as
Parties herein and then only with respect to the specific obligations set forth
herein with respect to such Parties. No past, present or future director,
officer, employee, incorporator, manager, member, partner, stockholder,
Affiliate, agent, attorney or other representative of any Party or of any
Affiliate of any Party, or any of their successors or permitted assigns, shall
have any liability for any obligations or liabilities of any Party under this
Agreement or for any claim or action based on, in respect of or by reason of the
Contemplated Transactions.
[Remainder of page intentionally left blank.]


    






28

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first above written.


COLONY CAPITAL OPERATING COMPANY, LLC






By: /s/ Donna Hansen
Name: Donna Hansen
Title: Vice President


[Signature Page to Carry Investment Agreement]

--------------------------------------------------------------------------------






COLONY CAPITAL, INC.






By: /s/ Donna Hansen
Name: Donna Hansen
Title: Chief Administrative Officer




[Signature Page to Carry Investment Agreement]

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first above written.
BUYER:


W-CATALINA (C) LLC






By: /s/ Fergus Healy
Name: Fergus Healy
Title: Authorized Signatory




[Signature Page to Carry Investment Agreement]